      Case 2:10-cv-01520-BMS Document 53 Filed 09/03/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________
UNDER SEAL,                          )
                                     )
      Plaintiffs,                    )
                                     )   Case No. 10-1520
      v.                             )
                                     )
UNDER SEAL,                          )   FILED UNDER SEAL
                                     )
      Defendant.                     )
_________________________________    )



               UNITED STATES’ NOTICE OF INTERVENTION
                    FOR PURPOSES OF SETTLEMENT




                                 Viveca D. Parker, AUSA
                                 United States Attorney’s Office
                                 615 Chestnut Street #1250
                                 Philadelphia, PA 19106
                                 (215) 861-8443
                                 Viveca.parker@usdoj.gov
        Case 2:10-cv-01520-BMS Document 53 Filed 09/03/20 Page 2 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________
UNITED STATES OF AMERICA            )         Case No. 10-1520
ex rel. ERIC JOHNSON,               )
                                    )         FILED UNDER SEAL
                   Plaintiffs,      )
                                    )
              v.                    )
                                    )
INDEPENDENCE BLUE CROSS,            )
                                    )
                   Defendant.       )
_________________________________   )

                 UNITED STATES’ NOTICE OF INTERVENTION FOR
                          PURPOSES OF SETTLEMENT

       1.      Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the

United States notifies the Court of its intervention for settlement purposes against

defendant Independence Blue Cross (“defendant”) as to allegations that defendant

violated the False Claims Act, 31 U.S.C. § 3729 et seq.

       2.      The United States and defendant executed a Settlement Agreement that

provides for a release of certain defined covered conduct, a payment by defendant to the

United States, and the dismissal of this action pursuant to the terms and conditions of the

Settlement Agreement.

       3.      The Settlement Agreement provides that the parties shall promptly sign and

execute a joint stipulation of dismissal, pursuant to Federal Rule of Civil Procedure 4l(a)(l),

when the United States receives the required payment from the defendant as provided for by

the terms of the Settlement Agreement.

       4.      The United States requests that the following documents be immediately
         Case 2:10-cv-01520-BMS Document 53 Filed 09/03/20 Page 3 of 4




 unsealed:

               a.     This Notice of Election to Intervene; and

               b.     The relator’s Complaint and amended complaint.

       The United States requests that all other papers or Orders on file in this matter remain

under seal.

                                          Respectfully submitted,


                                          WILLIAM M. McSWAIN
                                          United States Attorney

                                          /s/ Charlene Keller Fullmer for
                                          ______________________________
                                          GREGORY B. DAVID
                                          Assistant United States Attorney
                                          Chief, Civil Division

                                          s/ Viveca D. Parker
                                          VIVECA D. PARKER
                                          Assistant United States Attorneys
                                          615 Chestnut Street, Suite 1250
                                          Philadelphia, PA 19106
                                          Telephone: 215-861-8522/8443

                                          Attorneys for the United States of America

Dated: September 3, 2020
        Case 2:10-cv-01520-BMS Document 53 Filed 09/03/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

        I certify that on this date a copy of the foregoing Notice of Intervention for

 Purposes of Settlement was sent by email and United States mail, postage prepaid, to the

 following:



              Donald R. Warren, Esquire
              7825 Fay Ave., Suite 200
              La Jolla, CA 92037
              Relator’s Counsel



                                                   /s/ Viveca D. Parker
                                                   VIVECA D. PARKER



Dated: September 3, 2020
